DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 04/08/2021 the previous rejection of the claims have been withdrawn.
Allowable Subject Matter
Claims 1-10, 12, 13, 15-17, and 19-30 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a plurality of lens elements, each lens element corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector; wherein at least some of the detector paths from the sample diverge at a different rate.” in combination with the remaining limitations of the claim.
Regarding claim 28, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the detector paths corresponding with a plurality of measurement locations at different distances from the surface, each detector path being at the same angle to the illuminating light beam and at least some of the detector paths from the sample diverging at a different rate” in combination with the remaining limitations of the claim.
Regarding claim 29, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the detector paths corresponding with a plurality of measurement locations at different distances from the centre of the sample cell, each detector path being at the same angle to the illuminating light beam and at least some of the detector paths from the sample diverging at a different rate” in combination with the remaining limitations of the claim.
Regarding claim 30, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the detector paths corresponding with a plurality of measurement locations at different distances from the centre of a sample cell, each detector path being at the same angle to the illuminating light beam and at least some of the detector paths from the sample diverging at a different rate;” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877